Name: Council Regulation (EC) No 1722/98 of 30 July 1998 amending the Annex to Regulation (EC) No 2632/97 temporarily suspending some or all of the autonomous Common Customs Tariff duties on certain fishery products (1998)
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  fisheries
 Date Published: nan

 EN Official Journal of the European Communities 1. 8. 98L 215/64 COUNCIL REGULATION (EC) No 1722/98 of 30 July 1998 amending the Annex to Regulation (EC) No 2632/97 temporarily suspending some or all of the autonomous Common Customs Tariff duties on certain fishery products (1998) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas the Community relies at present on imports from non-member countries for supplies of certain fishery products; whereas it is in the interest of the Community to suspend partially or totally the customs duties for these products; whereas, in order to avoid endangering the prospects for developing the production of competitive products in the Community while ensuring that the industries concerned receive the neces- sary supplies, it is advisable to adopt these suspension measures only from 1 August to 31 December 1998; Whereas it is for the Community to decide to suspend these autonomous duties; whereas the Annex to Regula- tion (EC) No 2632/97 (1) should be amended in con- sequence, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 August to 31 December 1998 the auto- nomous Common Customs Tariff duties on fillets and meat of Alaska pollack (Theragra chalcogramma), in the form of industrial blocks, frozen, for processing (a) (b)' (TARIC codes ex 0304 20 85*10 and ex 0304 90 61*10) are hereby suspended at the level of 3 %. 2. Imports of these products shall qualify for the suspension referred to in paragraph 1 only provided that the free-at-frontier price laid down by the Member States, in accordance with Article 22 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products (2), is not lower than the reference price fixed or to be fixed by the Community for the products or catego- ries of products in question. Article 2 This Regulation shall enter into force on 1 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1998. For the Council The President W. SCHÃ SSEL (2) OJ L 388, 31. 12. 1992, p. 1. Regulation as last amended by Regulation (EEC) No 3318/94 (OJ L 350, 31. 12. 1994, p. 15).(1) OJ L 356, 31. 12. 1997, p. 9.